Citation Nr: 1313924	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation for additional disability of degenerative muscle disease under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In October 2012, the Board requested an opinion from the Veterans Health Administration (VHA) regarding medical questions presented in this case.  A November 2012 VHA opinion was received by the Board, and a copy of that decision was provided to the Veteran.


FINDING OF FACT

The competent medical and other evidence of record establishes that the Veteran has additional disability of acute brachial neuritis affecting the upper extremities that resulted from the  October 2005 flu and tetanus inoculations at a VA facility; this additional disability is due to an event not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation for additional disability of acute brachial neuritis under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the claim for entitlement to compensation for additional disability of acute brachial neuritis.  Accordingly, even if error was committed with respect to either the duty to notify or the duty to assist as it pertains to the matter decided herein, such error was harmless and will not be further discussed.

II. Analysis

The Veteran contends that he is entitled to additional disability benefits pursuant to 38 U.S.C.A. § 1151 for a degenerative muscle disorder primarily affecting his upper extremities.  He alleges that this disorder is the result of immunizations for influenza and tetanus that he received at a VA medical center in October 2005.

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if it is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent (in accordance with 38 C.F.R. § 17.32). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  See 38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. 

By way of history, the Veteran sustained a cervical spine fracture at C6-7 in a post-service motor vehicle accident with resulting total paralysis of both lower extremities and sensory level at C7.  Following physical therapy, his hand strength increased, and by the time of a March 1975 examination of his paraplegic condition, he showed a full degree of control and strength ratings on a good or better level in all functions of both upper extremities, except for a weakened grasp.  However, his hands were very usable.  He had no control below the T-1 level and used a wheelchair.  

The VA treatment records leading up to 2004 generally address other medical problems with essentially no findings or complaints of muscle weakness in the upper extremities.  A July 1997 note indicted his paraplegia was stable with appropriate lifestyle adjustments.  In October 2000 the Veteran described an instance of intermittent left arm pain when pushing his wheelchair.  In August 2001 he was seen for left-sided pain assessed as myalgia and arthralgia, with a neurological consult indicated for neuropathic pain and muscle spasm.  Treatment records from 2004 primarily addressed various gastrointestinal complaints; however, records from 2004 noted the Veteran had chronically elevated creatine kinase (CK) levels, although he was not on statins and not hyperthyroid.  The April 2004 note indicated he still had muscle cramping, and a rheumatology consult was planned.  The Veteran was repeatedly seen in May and June 2004 with complaints of sharp left flank and back pain.  A May 2004 consult for left-sided chest pain with left arm tingling was negative for ischemia; his chronic abdominal pain was felt to be secondary to neuropathic pain secondary to spinal cord injury.  

On October 19, 2005, the Veteran was administered immunizations at the VA for influenza (flu) and tetanus.  The notes regarding this immunization indicated that the Veteran denied having any previous adverse reaction to flu vaccine, any allergy to eggs, or any fever.  Potential side effects were noted to include site tenderness, fever, chills, and muscle aches for the first 48 hours.  Special precautions of rare fatal reactions, hypersensitivity, and Guillan-Barre syndrome were explained.

Mental health treatment records addressing posttraumatic stress disorder included a note from October 31, 2005, in which the Veteran reported being increasingly challenged by physical loss, but was resistant to the idea of using an electric wheelchair.  On November 19, 2005-a month after receiving the flu and tetanus injections-he was seen in VA triage with a month-long history of diffuse myalgias, back and neck pain.  He reported having a flu shot about the same time these aches started.  A history of elevated creatine phosphokinase test (CPK) was noted in the past, and he had been taken off statins because of this elevation.  Examination revealed full range of motion of his upper extremities, but with pain on abduction.  He had anterior shoulder atrophy and clawing of both hands.  His upper extremity strength was intact bilaterally.  The assessment was vague upper extremity myalgias and questionable neuropathic pain.  A neurological evaluation was requested.  

Other records from November 2005 include a VA mental health progress note which was significant for complaints of left-sided neck pain since around the time of his immunizations.  He noted that he was less functional due to pain and general muscle weakness and struggled with the need to adjust his lifestyle due to deterioration.  X-rays of the cervical spine from November 2005 were significant for multi-level degenerative disease without neural foraminal narrowing. 

A December 2005 neurological consult reviewed the history of the Veteran's quadriparesis, from which he had regained good strength, with cervical spine imaging from 2002 showing focal myeomalacia at the site of his cord injury at C6-7.  He had new complaints of bouts of burning pain in the lower extremities and progressive upper extremity weakness.  He reported that his upper extremities previously had been quite strong, but in the past year he developed increased difficulties in activities such as transferring from his wheelchair.  He denied neck or radicular pain in the upper extremities.  Examination revealed quite evident atrophy of the intrinsic muscles in both hands, with strength in the proximal muscles of at least 4-/5, but sensory and reflexes were otherwise intact.  The impression was stable deficits from a low cervical cord lesion.  His complaints were found to be most consistent with neuritic pain in the lumbosacral distribution, with his upper extremity weakness a possible reflection of myelopathy.  

Also in December 2005, he underwent an occupational therapy evaluation where he again described himself as having been strong and wanting to keep using a manual wheelchair to maintain arm strength.  He described the onset of symptoms after the flu shot of left arm pain that spread to both shoulders and his neck.  He reported self-treating with heat and other modalities but persisted with neck and shoulder pain.  Examination revealed diminished arm strength of 4/5 at the shoulders with pain and tenderness to palpation of the deltoids and trapezius muscles.  The evaluator found the Veteran had significant spasm, especially in the upper trapezius regions.  Other records from December 2005 followed up cardiac complaints of bradycardia with notations of progressive upper extremity weakness felt to be due to upper extremity myeopathy and lumbar neurotic pain.  He also was noted to have chronically elevated CK readings of two to three months' duration but with negative workup.  The possibility of inflammatory neuropathy or myositis versus progression of the C6-7 injury were discussed.  Further evaluation was pending including by rheumatology and neurology.  

A February 2006 rheumatology consult noted the history of hemiplegia from the chest down, with the Veteran having been in his normal state prior to October 2005 when he received injections for tetanus and flu.  That evening he developed severe muscle pain of the upper extremities, equally on both sides, and associated weakness of sudden onset.  He also recounted having electric sensations running up his arms and neck.  He treated with physical therapy modalities including TENS unit, massage, and heat, with partial improvement of pain and weakness.  He reported weakness manifested by falling once when transferring to his chair.  Examination revealed full 5/5 strength of the upper extremities, with no tenderness to palpation or fasciculations.  His CK readings in December 2012 were 502.  The assessment was muscle pain, but his physician found it unlikely to be polymyositis considering the CK levels were not in the 1000+ range.  The treatment provider further reasoned that the fact that he was treated with aggressive physical therapy and noticed improvements was not consistent with a cytokine mediated attack on his skeletal muscles.  He was noted to have other contributing factors for muscle pain, such as intense tension with PTSD and intense stress on muscles due to mobility.  Plans included further investigation for inflammatory markers, despite the rheumatologist feeling he did not have myositis or any other inflammatory myopathy.  A July 2006 neurology appointment showed no substantial change in the Veteran's condition since his last visit in December 2005, and his myelopathy was said to seem stable.  

A VA neurological record from February 2007 revealed complaints of pain in the arm muscles, with a questionable history of polymyositis.  His history of cervical spine injury with paraplegia and the subsequent onset of shooting pains from the upper extremities to the neck following undergoing a flu and tetanus shot was noted, along with continued soreness in the shoulders and weakness in the arms despite undergoing physical therapy.  He sometimes had aching in his arms on exertion.  His CPK levels were noted to have been elevated twice to levels under 500.  Examination revealed normal strength in the deltoids, biceps, and triceps.  He had marked atrophy of the intrinsic hand muscles and spasms of the trapezious muscles.  The findings from an EMG showed no evidence of polymyositis.  The neurologist found that it was not clear that there was a primary muscular disorder given the lack of objective weakness on examination.  Differential diagnoses included myofascial pain syndrome.  The neurologist recommended that his CPKs be followed up and speculated that he might benefit from Botox injections in the shoulder muscles.  On neurological follow-ups in September 2007, he was noted to have had Botox injections with improvement in the spasm and pain in both trapezi, but at the same time he found it more difficult to transfer from his chair.  Findings from physical examination in September 2007 were the same as shown in February 2007, but his CPK levels were elevated to 802 in August 2007.  The impression was that the Veteran did not have a primary muscular disorder given the lack of objective weakness on examination.  It was possible that the elevated CPK levels were caused by excessive spasms in the arms and legs and overuse injury in the biceps and triceps muscles.  He continued with Botox injections in the affected areas.  A November 2007 neurological examination revealed essentially the same findings and gave an identical impression and opinion as in September 2007. 

The Veteran's testimony at a January 2010 DRO hearing stated that despite being a paraplegic since 1971, he was always very mobile and was able to pull his chair out of his car.  He had been very strong.  His symptoms began after receiving the tetanus and flu shots in 2005.  Since the onset of his muscle complaints in October 2005, however, he stated that he had lost a great amount of muscle strength.  He described on onset of an electric shock-like sensation up and down his arms, shoulders, and neck the evening after getting the shot.  He indicated he tried to self-treat for several days before seeking medical attention but that he could not get an appointment for a month.  He stated that he now required the use of a sliding board from his chair to transfer to his bed due to muscle pain.  

A March 2010 VA examination was conducted to address whether the Veteran had a degenerative muscle disease due to the tetanus and flu shots.  The examiner reviewed the claims file, including the history of his paraplegia and the treatment for diffuse myalgias and back and neck pain following the flu and tetanus injections.  His only complaints on the day of the examination were of burning discomfort in his legs, with no increased numbness or weakness of the upper extremities present.  However, later in the examination, he reported chronic muscle pain in his arms and shoulder that worsened with applying pressure such as transfers from his wheelchair, and also on lying down at night.  The weakness in his upper extremities also resulted in his dropping things and difficulty transferring.  

On examination he was shown to have some loss of muscle mass in both shoulder girdles and point tenderness in these regions.  He had nerve damage secondary to cervical spine injury, with 1+ biceps/ triceps reflex, contraction of digits 3-5 bilaterally with loss of muscle mass, decreased thenar and hypothenar eminence left greater than right, but with intact sensation in the upper extremities.  He also had limited, painful motion in both upper extremities from the shoulders to forearms, and he had reduced muscle strength of 4/5+ of both forearms, with full 5/5 muscle strength in the bilateral deltoids, biceps and triceps.  The examiner reviewed the X-ray findings throughout the years showing degenerative changes of both shoulders and the right elbow.  The post-fracture cervical spine findings were also reviewed, and the examiner diagnosed cervical degenerative joint disease with anterior subluxation of C5-5, partial fusion, and spinal canal stenosis.  This as well as the degenerative joint disease of the shoulders and right elbow were deemed more likely to be the cause of the Veteran's upper extremity symptoms.  The examiner stated that she was unable to link his symptoms to the flu and tetanus shot based on the evidence at hand in the claims file and medical record.  

In so finding, the examiner cited references indicating that C5-6 herniation or foraminal stenosis affects the C6 nerve root and produces pain at the shoulder tip and trapezius with radiation to the anterior upper arm and radial forearm and can cause sensory impairment in these areas.  C6 radiculopathy can easily be confused for a C5 or C7 radiculopathy.  The examiner further stated that C6-7 herniation or foraminal stenosis affects the C7 root, producing pain at the shoulder blade, pectoral area and medial maxilla, with radiation to the upper arm, elbow, forearm, and fingers, with sensory impairment in these areas.  C7 radiculopathy can also cause weakness of the upper extremity muscles and can involve weakness of the elbow extensors and forearm pronators.   

In August 2012 the Veteran submitted medical articles describing how acute brachial plexus neuritis can be an uncommon cause of shoulder pain, and can often be mistaken for cervical radiculopathy.  Another article described possible side effects to tetanus shots including brachial neuritis, which can lead to irreversible muscle wasting.  

An expert medical opinion by a medical doctor was obtained in November 2012 pursuant to an October 2012 request for such opinion as set forth in VHA Directive 2010-044.  The medical expert reviewed the history of the case, noting the sequence of events pertinent to this matter.  The timeline listed showed that in 2004 routine care visits and lab reviews showed CK levels in the 400s.  On October 19, 2005, the influenza and tetanus injections resulted in sudden onset of severe electric-shock sensations through the shoulders, arms, neck, and back.  The Veteran was noted to have tolerated the pain for a week and called for an appointment.  He was seen 3 weeks later, with a November 2005 urgent visit by primary care placing a neurological consult.  At that time, CT scan of the cervical spine showed multi-level degenerative disc disease without neural foraminal narrowing.  The examiner noted that in December 2005, an occupational therapy visit was postponed due to spasms in the trapezious, and neurologic consult revealed neuritic pain and myelopathy.  A February 2006 rheumatology consult found no inflammatory myopathy but elevated CK readings.  Later neurology visits revealed the Veteran had decreased strength lifting himself up, with improvement after Botox injections but continued elevated CK levels.  The March 2010 VA examination was noted to reflect no more complaints of pain, but the MRI of March 2010 showed severe spinal stenosis of the mid to lower cervical spine consistent with his past history and age.  After reviewing the Veteran's history, the examiner noted that the acute onset of pain on October 19, 2005, was followed by weakness and partial resolution of pain with therapy, medication and Botox injections.  This was followed by a final resolution of pain over time, most consistent with acute brachial neuritis from vaccination and not cervical degenerative disease and spinal stenosis.  

The medical expert providing the November 2012 opinion responded in the affirmative to a question as to whether additional disability has been demonstrated at any time as a result of the tetanus or influenza immunization the Veteran received on October 19, 2005.  In responding yes to this question, the examiner described the additional disability as being a progressive upper extremity weakness that is very difficult to regain following the prolonged stint of the disease, along with his advancing age, cervical degenerative spine disease, and arthritic shoulder condition.  

In response to the second question-whether the additional disability was either as likely as not due to carelessness negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment or alternately due to an event not reasonably feasible as a consequence of VA care provided-the medical expert found that the additional disability was not due to some fault of the VA.  The medical expert then stated that the additional disability was due to an event not reasonably foreseeable as an unusual consequence of the care (vaccinations) he received.  In the rationale provided for this explanation, the medical expert described the March 2010 VA examination as failing to give a good explanation of the elevated muscle enzymes.  While they were not in line with primary muscle disease, the examiner stated, the elevation would fit acute brachial neuritis, since the myocites are the end organ for the inflamed nerves involved in the neuritic process.  The examiner stated that this would give a good explanation for the elevated CK process above the levels conceivably caused by statins and/or the increased use of being paraplegic-the baseline state of this individual in 2004 prior to the 2005 vaccination.  Acute brachial neuritis also explained the sudden onset of his symptoms better than his chronic cervical degenerative spinal stenosis.  The medical expert noted that while many issues in medicine are gray, in this instance it "appears to be pretty clear"-acute brachial neuritis.  The expert also pointed out that the Veteran appeared to be a credible historian, finding him "honest and forthright."  

A determination as to additional disability as a result of treatment at a VA facility requires competent evidence.  The Veteran is competent to report his symptoms. The Board acknowledges that the Veteran is competent to give evidence about what he experienced. See Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of opining on matters requiring medical knowledge).  Thus, the outcome of this matter turns on the findings from the medical personnel.  

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri, supra.  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-(2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

Upon review of the evidence of record, the Board finds that the evidence supports a grant of entitlement to additional disability pursuant to 38 U.S.C.A. § 1151.  In granting this claim the Board accepts the findings from the VA medical expert from the November 2012 VHA opinion as highly probative, and lends it the greatest weight.  The Board finds that the November 2012 VHA opinion was based on a comprehensive review of the record and provided clear rationale for the examiner's findings that the Veteran's additional disability resulted from an unforeseeable consequence of the October 2005 immunization for influenza and tetanus.  The VHA medical expert provided adequate rationale describing the manifestations of the additional disability and explaining the significance of the rising CK levels above the baseline shown in 2004 as suggestive of a manifestation of the acute brachial neuritis that resulted from the injection.  The VHA medical expert further described that the baseline factored in the condition of the Veteran as suffering from paraplegia prior to the injections, and indicated that the Veteran's muscle enzyme findings  were elevated above levels conceivably caused by statins and/or the increased use of being paraplegic.  

The VHA medical expert further discounted the unfavorable opinion in the March 2010 VA examination, stating that this examination failed to give a good explanation of the elevated muscle enzymes.  The VHA medical expert also provided explanation regarding the findings that the Veteran did not have primary muscle disease made by his neurologists in 2007, clarifying that although the muscle enzyme findings were not in line with primary muscle disease, the elevation would fit acute brachial neuritis.  This would give a good explanation for the elevated CK process above the levels conceivably caused by statins and/or the increased use of being paraplegic.

Thus the opinion provided by the VHA medical expert has been accompanied by an adequate rationale, and included a review of the claims file and discussion of the pertinent evidence.  The VHA medical expert also addressed the unfavorable evidence shown in the claims file, providing explanation as to why the unfavorable evidence did not properly describe and account for this Veteran's disability.  The VHA medical expert found that the medical picture in this particular Veteran fit that of acute brachial neuritis, which was discussed in the medical articles provided by the Veteran, but which was not raised as a possible cause in any of the other less favorable medical opinions.    

As to the injection being an unforeseeable consequence, although the Veteran is shown to have been provided with informed consent for the injection, by the VA's own admission in its October 2012 VHA request, it conceded that an expected consequence was one that he would have been provided notice of prior to the procedure, as opposed to a consequence that was not reasonably foreseeable.  Brachial neuritis was not shown to be a foreseeable consequence according to the opinion of the VHA medical expert, and it is not listed as a possible side effect.  

To the extent that the VHA medical expert relied upon the history of the Veteran in describing the onset and sequence of symptoms, the Board notes that the Veteran as a layperson, the Veteran is competent to report on matters observed or within his or her personal knowledge (such as when symptoms began and the type of symptom s such as pain, weakness).  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran is a credible historian in this matter, as the evidence generally lacks any complaints of persistent upper extremity weakness and pain prior to the time he was administered the flu and tetanus shots.  

In view of the foregoing, the Board finds that the evidence favors a grant of entitlement to compensation for additional disability of acute brachial neuritis under the provisions of 38 U.S.C.A. § 1151.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation for additional disability of acute brachial neuritis under the provisions of 38 U.S.C.A. § 1151 is granted.




____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


